827 F.2d 1242
PACIFIC NORTHWEST BELL TELEPHONE COMPANY, a Washingtoncorporation, Plaintiff-Appellee,v.WASHINGTON UTILITIES AND TRANSPORTATION COMMISSION, RobertW. Bratton, Mary D. Hall, and A.J. Pardini,Defendants-Appellants.
No. 83-3746.
United States Court of Appeals,Ninth Circuit.
July 10, 1986.

ORDER
Case below:  W.D.Wash., 565 F. Supp. 17.
Before WALLACE, KENNEDY and FLETCHER, Circuit Judges.


1
This case is remanded to the United States District Court of the Western District of Washington at Seattle for vacation of the preliminary injunction and disposition consistent with Louisiana Public Service Comm. v. FCC, 476 U.S. 355, 106 S. Ct. 1890, 90 L. Ed. 2d 369 (1986).